IN THE SUPREME COURT OF THE STATE OF DELAWARE

JERMAINE WILLIAMS, et al.,                        §
                                                  §      No. 103, 2015
         Defendants Below-Appellants,             §
                                                  §      Court Below: Superior Court
         v.                                       §      of the State of Delaware,
                                                  §      in and for Sussex County
STATE OF DELAWARE,                                §
                                                  §
         Plaintiff Below-Appellee.                §

                                   Submitted:     December 2, 2015
                                   Decided:       December 2, 2015

         Before STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.

                                            ORDER

         This 2nd day of December 2015, upon consideration of the parties’ briefs and the

record below, it appears to the Court that:

         (1) These Rule 61 petitioners sought relief in the Superior Court because of the

evidence-handling problems that were discovered at the Office of the Chief Medical

Examiner. As in many prior cases, these petitioners all pled guilty and admitted to

crimes involving the possession of illegal substances. These petitioners did not raise any

new arguments, but instead rehashed arguments made and rejected in other cases. The

Superior Court properly dismissed their petitions as untimely under Rule 61. 1 On appeal,

the petitioners also reiterate arguments that this Court has considered and found lack

merit in other recent cases.



1
Will. v. State, Cr. ID.1004003733 (Del. Super. Feb. 12, 2015).
       (2) The petitioners’ arguments that the new form of Rule 61 is unconstitutional or

unfairly retroactive to them are without merit.2 Even if the petitioners’ claims were not

procedurally barred, they lack substantive merit as each of them freely pled guilty and

were not coerced in any way into doing so. This Court has fully considered identical

arguments before in Ira Brown v. State,3 Anzara Brown v. State,4 and Aricidiacono v.

State,5 and adheres to those prior decisions.6

       NOW, THEREFORE, IT IS ORDERED that the Superior Court’s judgment of

February 12, 2015 is AFFIRMED.

                                                    BY THE COURT:
                                                    /s/ Leo E. Strine, Jr.
                                                    Chief Justice




2
  See Turnage v. State, 2015 WL 6746644, at *1 (Del. Nov. 4, 2015) (rejecting this identical
argument); see also Dist. Attorney’s Office for Third Judicial Dist. v. Osborne, 557 U.S. 52, 89
(2009) (“States are under no obligation to provide mechanisms for postconviction relief . . . .”);
Pennsylvania v. Finley, 481 U.S. 551, 557 (1987) (“States have no obligation to provide [post-
conviction] relief . . . .”).
3
  108 A.3d 1201, 1205–06 (Del. 2015).
4
  117 A.3d 568, 581 (Del. 2015).
5
  __ A.3d __, 2015 WL 5933984, at *3–4 (Del. Oct. 12, 2015).
6
  See also State v. Jones, 2015 WL 6746873, at *1 (Del. Nov. 4, 2015); Turnage, 2015 WL
6746644, at *2; Brewer v. State, 2015 WL 4606541, at *2–3 (Del. July 30, 2015); McMillan v.
State, 2015 WL 3444673, at *2 (Del. May 27, 2015); Patrick L. Brown v. State, 2015 WL
3372271, at *2 (Del. May 22, 2015); Carrero v. State, 2015 WL 3367940, at *2 (Del. May 21,
2015).


                                                    2